         Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

    PATRICIA BARNES-DILLON, on behalf            §
    of herself and others similarly situated,    §       CIVIL ACTION NO. __________
                                                 §
                         Plaintiff,              §
                                                 §         JURY TRIAL DEMANDED
    v.                                           §
                                                 §
    ABOUT YOU SITTING SERVICE, LLC,              §            COLLECTIVE ACTION
    ROBERT CONLEY, and ANDREA                    §
    RICHARDSON                                   §
                                                 §
                         Defendants.


                            COLLECTIVE ACTION COMPLAINT

                                        I.      SUMMARY

          1.     About You Sitting Service, LLC, a caregiving company providing services in

Louisiana, Robert Conley, and Andrea Richardson (collectively “Defendants”), are violating the

Fair Labor Standards Act (“FLSA”) by forcing their employees to work a substantial amount of

overtime without properly paying all compensation due, thus depriving them of rightful

compensation for their work that Defendants are legally obligated to pay.

          2.     Plaintiff Patricia Barnes-Dillon1 worked for Defendants as an in-home caretaker in

Covington, Louisiana and was damaged by this illegal policy or practice. Plaintiff was denied the

compensation she is due under the FLSA. Plaintiff brings this lawsuit on behalf of herself and all

other similarly situated current or former, hourly-paid caretakers to recover unpaid wages and

overtime compensation, liquidated damages, attorneys’ fees, and costs owed to her individually

and on behalf of other similarly situated individuals.



1
    Ms. Barnes-Dillon is formerly known as Patricia Barnes.
                                                 1
       Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 2 of 8



                             II.    JURISDICTION AND VENUE

       3.      This Court has original subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s claims arise under federal law, namely the FLSA, 29 U.S.C. § 201 et seq.

       4.      Venue is proper because a substantial part of the acts and omissions giving rise to

Plaintiff’s claims occurred in the Eastern District of Louisiana. 28 U.S.C. § 1391(b)(2).

                                     III.   THE PARTIES

       5.      Plaintiff worked for Defendants as a caretaker at their memory care facility in

Covington, Louisiana. She performed various services for Defendants’ elderly clients, including

but not limited to feeding, bathing, dressing, cleaning after the clients, providing companionship,

and other caretaking-related services. She regularly worked in excess of 40 hours per week without

receiving all the compensation she was due under the FLSA. Plaintiff Barnes-Dillon’s consent is

attached as Exhibit A.

       6.      The class of similarly situated employees consists of all current and former hourly-

paid caretakers, who were employed by Defendants during the three-year period preceding the

filing of this Complaint. These similarly situated individuals are referred to as the “Members of

the Class” or “the Class.”

       7.      Defendant About You Sitting Service, LLC is a Domestic For Profit Limited

Liability Company with a principal place of business at 27 Woodvine Ct., Covington, Louisiana

70433, that is engaged in commerce in the United States and is otherwise subject to the FLSA.

Defendant employed Plaintiff within the meaning of the FLSA. Defendant may be served with

process by serving its registered agent, Robert M. Conley at 27 Woodvine Ct., Covington,

Louisiana 70433.




                                                2
       Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 3 of 8



        8.      Defendant Robert Conley is the co-owner and a principal of Defendant About You

Sitting Service, LLC. He is an individual residing in Covington, Louisiana. Defendant Conley,

upon information and belief, possessed control over About You Sitting Service’s actual operations

in a manner that directly relates to Plaintiff’s employment and that of those similarly situated to

Plaintiff. Defendant Conley directly affected employment-related factors such as workplace

conditions and/or operation, personnel, and/or compensation. Robert Conley may be served with

process at 27 Woodvine Ct., Covington, Louisiana 70433.

        9.      Defendant Andrea Richardson is the co-owner and a principal of Defendant About

You Sitting Service, LLC. She is an individual residing in Covington, Louisiana. Defendant

Richardson, upon information and belief, possessed control over About You Sitting Service’s

actual operations in a manner that directly relates to Plaintiff’s employment and that of those

similarly situated to Plaintiff. Defendant Richardson directly affected employment-related factors

such as workplace conditions and/or operation, personnel, and/or compensation. Andrea

Richardson may be served with process at 27 Woodvine Ct., Covington, Louisiana 70433.

                                    IV.     BACKGROUND

        10.     The preceding paragraphs are incorporated by reference.

        11.     Defendants provide both assisted living and in-home professional caretaking

services for seniors, adults, and children who have complex non-medical needs. Defendants also

provide care in hospital settings, nursing homes, long-term care facilities and assisted living

facilities, including but not limited to healthcare, personal assistance, and companionship. Upon

information and belief, Defendants employ other caretakers similarly situated to Plaintiff to take

care of their clients.




                                                3
        Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 4 of 8



        12.    Defendants’ caretakers assist with each client’s daily needs, such as bathing,

dressing, feeding, cleaning after the clients, providing companionship, and other caretaking-related

tasks. Upon information and belief, Plaintiff and Members of the Class regularly worked in excess

of 40 hours per work week. However, Defendants did not pay their caretakers one and one-half

times their regular rate for all hours in excess of 40 each week. Instead, Defendants only pays

their caretakers straight time pay (no overtime) for all hours worked, including the hours worked

in excess of 40 per week. As a result, Defendants fail to properly compensate their employees

under the FLSA.

                    V.     PLAINTIFF’S INDIVIDUAL ALLEGATIONS

A.      Defendants Failed to Properly Pay Regular and Overtime Compensation.

        13.    The preceding paragraphs are incorporated by reference.

        14.    Plaintiff worked for Defendants as a caretaker, where she assisted senior clients

with their daily needs, as described above. During her employment, Plaintiff frequently worked

five consecutive days during a workweek. In a workweek, Plaintiff often worked approximately

14-hour days, which amounted to at least 70 hours or more per workweek.

        15.    Defendants paid Plaintiff a set hourly rate for each hour worked, and Plaintiff was

paid weekly. However, Defendants paid Plaintiff straight-time only (no overtime) for all hours

worked in excess of 40 hours per week, regardless of the number of hours suffered or permitted to

work.

        16.    The FLSA requires Defendants to pay hourly compensation for each hour an

employee is suffered or permitted to work, and to pay overtime compensation at one and a half

times Plaintiff’s regular rate of pay for each hour Plaintiff works in excess of 40 hours in a week.




                                                 4
       Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 5 of 8



Defendants should have paid Plaintiff for 40 hours of regular pay and at least 30 hours or more of

overtime in a typical workweek, but Defendants failed to pay the Plaintiff that amount.

       17.      By failing to pay Plaintiff as described above, Defendants have deprived Plaintiff

of a significant amount of regular and overtime compensation to which she is rightfully entitled.

B.     Defendants Willfully Violated the FLSA.

       18.      The FLSA and Department of Labor regulations require that individuals receive at

least minimum wage for all hours suffered or permitted to work. In addition, the FLSA and

Department of Labor regulations set forth the proper means for calculating and paying minimum

wage and overtime compensation to non-exempt employees like Plaintiff. Defendants failed to

follow these rules when paying Plaintiff.

       19.      Defendants had a policy and/or practice of not paying their employees for all of the

regular time and overtime they worked each week at the proper rate. Defendants should have paid

their employees their regular rate for all hours worked, and they should have paid their employees

overtime compensation at one and one-half their regular rates for all hours worked in excess of 40

per workweek.

       20.      Defendants know or have shown reckless disregard for the requirements of the

FLSA with respect to compensation for Plaintiff.

                      VI.     COLLECTIVE ACTION ALLEGATIONS

       21.      The preceding paragraphs are incorporated by reference.

       22.      Plaintiff is aware that Defendants’ illegal policies or practices have been imposed

upon Members of the Class. Like Plaintiff, the Members of the Class are employed by Defendants

as caretakers, who performed the same duties as Plaintiff, as described above. As with Plaintiff,




                                                 5
       Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 6 of 8



Members of the Class frequently work(ed) substantial amounts of overtime that was not properly

compensated in accordance with the FLSA.

        23.     Upon information and belief, the Members of the class are/were also not properly

paid for all hours suffered or permitted to worked, as described above with regard to Plaintiff.

        24.     Defendants’ failure to properly compensate Plaintiff and Members of the Class

results, upon information and belief, from a generally applicable policy and/or practice.

Specifically, upon information and belief, it is a policy and/or practice at Defendants to pay their

employees for less than all of the regular and overtime hours a caretaker is suffered or permitted

to work. As such, the Members of the Class are owed additional regular time and overtime

compensation for precisely the same reasons as Plaintiff.

        25.     Accordingly, the class of similarly situated plaintiffs is properly defined as:

                All current and former hourly-paid caretakers, who were
                employed by Defendants during the three-year period preceding
                the filing of this complaint.

        26.     Members of the Class should be notified of this lawsuit and given the opportunity

to opt-in if they so desire.

        27.     Notice from this Court should be expedited to protect these workers from losing a

portion of their damages due to the running of the statute of limitations.

                                  VII.    CAUSES OF ACTION

        28.     The preceding paragraphs are incorporated by reference.

        29.     As set forth above, Defendants violated the FLSA with respect to Plaintiff and

Members of the Class by failing to pay at least minimum wage for all hours suffered or permitted

to work in a week and by failing to provide proper overtime pay for all hours worked in excess of

40 hours in a week. 29 U.S.C. §§ 206, 207.



                                                  6
       Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 7 of 8



       30.     Plaintiff and Members of the Class are entitled to recover at least a minimum wage

for all hours worked as well as overtime compensation, at one and one-half times their regular rate

of pay, for all hours worked in excess of 40 hours in a week.

       31.     In addition, Plaintiff and Members of the Class are entitled to liquidated damages

in an amount equal to their unpaid wages and overtime wages.

       32.     Moreover, Plaintiff and Members of the Class are entitled to reasonable attorneys’

fees and costs. 29 U.S.C. § 216 (b).

                                     VIII. JURY DEMAND

       33.     Plaintiff demands a jury trial. Any required jury fee has been or will be timely paid.

                                            PRAYER

       WHEREFORE, Plaintiff requests that this Court award her and Members of the Class

judgment against About You Sitting Service, LLC, Robert Conley, and Andrea Richardson for:

       1.      damages for the full amount of their unpaid wages;

       2.      damages for the full amount of their unpaid overtime compensation;

       3.      an amount equal to their unpaid wages and unpaid overtime compensation as

               liquidated damages;

       4.      reasonable attorneys’ fees, costs and expenses of this action;

       5.      pre-judgment and post-judgment interest at the highest rate allowed by law; and

       6.      such other and further relief as may be allowed by law.


DATED this 18th day of November, 2019         Respectfully submitted,

                                              By: /s Barrett Beasley
                                                   Barrett Beasley
                                                   Louisiana Bar Roll No. 25984
                                                   SALIM-BEASLEY, LLC
                                                   1901 Texas Street

                                                 7
Case 2:19-cv-13702-JTM-KWR Document 1 Filed 11/18/19 Page 8 of 8



                                   Natchitoches, LA 71457
                                   Telephone: (318) 352-5999
                                   Facsimile: (318) 352-5998
                                   Email: bbeasley@salim-beasley.com

                                   PENDING MOTIONS FOR
                                   PRO HAC VICE ADMISSION
                                   Robert W. Cowan
                                   Texas Bar No. 24031976
                                   Katie R. McGregor
                                   Texas Bar No. 24098079
                                   BAILEY COWAN HECKAMAN, PLLC
                                   5555 San Felipe Street, Suite 900
                                   Houston, Texas 77056
                                   Telephone: (713) 425-7100
                                   Facsimile: (713) 425-7101
                                   Email: rcowan@bchlaw.com
                                   Email: kmcgregor@bchlaw.com




                               8
